Citation Nr: 0841904	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-35 739	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUE

Whether the character of the veteran's discharge from service 
from December 9, 1997, to January 29, 2001, is a bar to 
entitlement to benefits administered by the Department of 
Veterans Affairs. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, had honorable active 
service from October 1989 to January 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision, dated in May 2006, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In April 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In November 2008, the veteran's representative raised the 
issue of the veteran's entitlement to VA benefits, in light 
of her upgraded discharge.  The Board hereby refers this 
matter to the RO for appropriate action.  


FINDINGS OF FACT

1. The veteran's discharge from service from December 9, 
1997, to January 29, 
2001, has been upgraded by the service department to under 
honorable conditions. 

2. There is no longer a legal or factual controversy 
regarding the character of the veteran's discharge from 
service from December 9, 1997, to January 29, 2001. 


CONCLUSION OF LAW

The appeal as to the character of the veteran's discharge 
from service from December 9, 1997, to January 29, 2001, as a 
bar to entitlement to benefits administered by Department of 
Veterans Affairs, is dismissed.  
38 U.S.C.A. §§ 511(a) and 7104(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary under a law that affects the provision of benefits 
by the Secretary are subject to review on appeal by the 
Board.  38 U.S.C.A. §§ 511(a) and 7104(a).

During the pendency of the appeal, the character of the 
veteran's discharge for the period of service from December 
9, 1997, to January 29, 2001, which was before the Board, was 
upgraded by the service department to under honorable 
conditions, removing the regulatory bar to entitlement to 
benefits administered by the Department of Veterans Affairs. 

As there is no longer a question or controversy of law or 
fact about the character of the veteran's discharge from 
service from December 9, 1997, to January 29, 2001, as a bar 
to entitlement to benefits administered by the Department of 
Veterans Affairs, the Board lacks appellate jurisdiction and 
the appeal is dismissed.  
38 U.S.C.A. §§ 511(a) and 7104(a). 


ORDER

The appeal on the matter of the character of the veteran's 
discharge from service from December 9, 1997, to January 29, 
2001, as a bar to entitlement to benefits administered by 
Department of Veterans Affairs, is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


